 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

 

PROMISSORY NOTE

 

$1,200,000   Dated as of February 23, 2015     Los Angeles, California

 

Targeted Medical Pharma, Inc. (the “Maker”) promises to pay to the order of
Shlomo Rechnitz or his registered assigns or successors in interest (the
“Holder”), or order, the principal sum of One Million Two Hundred Thousand
Dollars ($1,200,000) in lawful money of the United States of America, on the
terms and conditions described below. All payments on this Note shall be made by
check or wire transfer of immediately available funds or as otherwise determined
by the Maker to such account as the Holder may from time to time designate by
written notice in accordance with the provisions of this Note.

 

1. Principal. The unpaid principal and accrued interest shall be payable in
monthly installments of $52,109.91, beginning on March 22, 2015, and continuing
until February 22, 2017 (the “Due Date”).

 

2. Interest. Interest shall accrue at a rate of 4% per annum on the unpaid
principal balance of this Note.

 

3. Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges, then to the payment of interest on the unpaid
principal and finally to the reduction of the unpaid principal balance of this
Note.

 

4. Events of Default. The following shall constitute Events of Default:

 

(a) Failure to Make Required Payments. Failure by Maker to pay the principal and
interest of this Note within five (5) business days following the date when due.

 

(b) Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary case
under the Federal Bankruptcy Code, as now constituted or hereafter amended, or
any other applicable federal or state bankruptcy, insolvency, reorganization,
rehabilitation or other similar law, or the consent by it to the appointment of
or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Maker or for any substantial part of
its property, or the making by it of any assignment for the benefit of
creditors, or the failure of Maker generally to pay its debts as such debts
become due, or the taking of corporate action by Maker in furtherance of any of
the foregoing.

 

 

 

 

(c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of Maker in an involuntary
case under the Federal Bankruptcy Code, as now or hereafter constituted, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days.

 

(d) David S. Silver, M.D. shall cease to serve as an employee of the Company;
provided, however that no Event of Default shall occur if (i) Dr. Silver is
earlier terminated by the Company for Cause or as a result of death or (ii) the
Company appoints a qualified successor that is reasonably acceptable to the
Holder within 90 days of the termination date

 

(e) William E. Shell, M.D. shall return as an employee of the Company.

 

5. Remedies.

 

(a) Upon the occurrence of an Event of Default specified in Section 4(a), Holder
may, by written notice to Maker, declare this Note to be due and payable,
whereupon the principal amount of this Note, and all other amounts payable
thereunder, shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the documents evidencing the same to the
contrary notwithstanding.

 

(b) Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of, and all other sums payable with regard
to, this Note shall automatically and immediately become due and payable, in all
cases without any action on the part of Holder.

 

6. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Holder under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Holder.

 

7. Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Holder, and consents to any and all extensions of time,
renewals, waivers, or modifications that may be granted by Holder with respect
to the payment or other provisions of this Note, and agree that additional
makers, endorsers, guarantors, or sureties may become parties hereto without
notice to them or affecting their liability hereunder.

 

2

 

 

8. Notices. Any notice called for hereunder shall be deemed properly given if
(i) sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery or (iv) sent by telefacsimile or (v) to the
following addresses or to such other address as either party may designate by
notice in accordance with this Section:

 

If to Maker:

Targeted Medical Pharma, Inc.

2980 Beverly Glen Circle, Suite 301

Los Angeles, California 90077

 

If to Holder:

Shlomo Rechnitz

C/O Devora Pinson

5900 Wilshire Blvd., Suite 2600

Los Angeles, California 90036

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a telefacsimile transmission
confirmation, (iii) the date reflected on a signed delivery receipt, or (iv) two
(2) Business Days following tender of delivery or dispatch by express mail or
delivery service.

 

9. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE DOMESTIC, INTERNAL LAW, BUT NOT THE LAW OF CONFLICT OF LAWS, OF THE STATE OF
CALIFORNIA.

 

10. Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its Chief Executive Officer the day and year first
above written.

 

  TARGETED MEDICAL PHARMA, INC.         By: /s/ Kim Giffoni   Name: Kim Giffoni
  Title: Chief Executive Officer

 

3

 

 

